Citation Nr: 1020656	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-27 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition with 
pacemaker.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from June 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating action of the Department 
of Veterans Affairs Regional Office (RO) in
Muskogee, Oklahoma.  


FINDING OF FACT

The Veteran currently has a heart condition with pacemaker, 
but his heart condition has not been shown to be attributable 
to his service-connected hearing loss or any other incident 
of service nor did it manifest within one year of service 
separation. 


CONCLUSION OF LAW

A heart condition with pacemaker was not incurred in or 
aggravated by the Veteran's active military service, or by a 
service-connected disability, nor may it be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection

The Veteran asserts that he has a heart condition with 
pacemaker due to his service.  Specifically, he asserts that 
service connection is warranted for the claimed condition 
because it was caused by rigorous training, the use of heavy 
weapons or an "unreported accident" during service, or, in 
the alternative, that it was aggravated by a service-
connected disability, i.e., hearing loss.  With regard to the 
"unreported accident," the Veteran specifically indicates 
he was crushed by a falling hole-cover in Japan in 1945, 
which knocked him unconscious.  

In the Veteran's substantive appeal, received in August 2009, 
he essentially argued that the claimed condition "would not 
have been apparent at the time I was discharged from the 
service," but became manifest "over the years" as 
evidenced with his decreased heart rate (50 beats per minute) 
and that his hearing loss could have caused the need for his 
pace maker.    

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
cardiovascular-renal disease, and hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the 
presumption is inapplicable because the Veteran's heart 
condition, as will be discussed more thoroughly below, was 
not diagnosed until decades after service.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2009).
 
In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Service connection is currently in effect for bilateral 
hearing loss, and tinnitus.  The Veteran's combined 
evaluation is 100 percent.  Special monthly compensation is 
also in effect under 38 U.S.C.A. § 1114(k) (West 2002).  

The Veteran's service treatment records do not show any 
treatment for heart symptoms.  A separation examination 
report, dated in March 1946, shows that his cardiovascular 
system, to include the heart, arteries and veins, was 
clinically evaluated as normal.  The service treatment 
records, moreover, do not confirm the 1945 injury described 
by the Veteran.

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2005 and 2010.  This 
evidence include private treatment reports from the St. 
Francis Hospital, dated between 2008 and 2009, which show 
that the Veteran was treated for complaints of shortness of 
breath, chest pain, and "near syncope."  He was afforded 
diagnoses that included non-ischemic cardiomyopathy, and 
probable congestive heart failure pattern.  In March 2008, he 
underwent a left heart catheterization, and a permanent 
pacemaker implantation.  

The Board notes a private treatment record dated March 2008 
references a "history of questionable cerebrovascular 
accident in the past," which the Veteran highlights as 
evidence of the "unreported accident" during his military 
service.  The Veteran, however, does not allege he suffered a 
stroke in the military nor do the service treatment records 
confirm an in-service stroke.  Therefore, it is highly 
unlikely that the referenced history in the 2008 treatment 
record is referring to the Veteran's claimed military injury.  
   
VA reports, dated between 2009 and 2010, note a history of 
tobacco use ending in 1988, and indicate that the Veteran was 
advised to lose weight, change his diet, and exercise.  They 
contain "problem lists" noting disorders that include 
congestive heart failure, postsurgical status of cardiac 
pacemaker in situ, hyperlipidemia, and hypertension.    

The Board finds that the claim must be denied.  The Veteran 
was not treated for heart symptoms during service.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303(a).  As for the post-service medical 
evidence, the earliest medical evidence of a heart disability 
is dated no earlier than 2008.  The heart disability 
diagnosis is over 61 years after separation from service, and 
this period without treatment weighs heavily against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, there is no competent 
evidence of a nexus between a heart disability, to include 
the need for a pacemaker, and the Veteran's service.  See 38 
C.F.R. § 3.303(d).  Indeed, medical records seem to associate 
the Veteran's heart disability with his prolonged tobacco 
use.  Furthermore, there is no medical evidence to show that 
cardiovascular-renal disease, or hypertension, was manifest 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  There is also no 
medical evidence associating the Veteran's hearing loss or 
tinnitus to his heart disability.
 
In short, no medical professional has ever linked the 
Veteran's heart disability to any incident of service or his 
service-connected hearing loss.

The Board has considered the Veteran's statements describing 
his in-service injury and symptoms thereafter.  In 
adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the issue on appeal is based on the contention 
that a heart condition with pacemaker was caused or 
aggravated by service, and/or by a service-connected 
disability.  The Veteran has not specifically asserted that 
he began having any relevant symptoms during service (in 
fact, he has indicated to the contrary, see Veteran's 
substantive appeal, received in August 2009).  To the extent 
that he may intend to assert that he had relevant symptoms 
after service at some point, his statements are competent 
evidence to show that he experienced these symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a 
diagnosis for the claimed condition, or to state whether such 
condition was caused or aggravated by service, or by a 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his 
statements incredible in and of itself, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of a veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when a layperson is 
competent to identify the medical condition).  In this case, 
the Veteran's service treatment reports and post-service 
medical records have been discussed.  The claimed condition 
is not shown for at least 61 years after separation from 
service, and there is no competent opinion of record in 
support of the claim.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service 
medical evidence, outweigh the Veteran's contentions to the 
effect that he has the claimed condition that is related to 
his service, or to a service-connected disability.    

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in August 2008.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The letter also advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
records and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records. 

The Veteran has been not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran did not seek treatment nor was he 
diagnosed with any heart condition prior to 2008, over six 
decades after service.  As explained above, the Veteran does 
not contend he suffered from any apparent symptoms until 
years after service.  The Board acknowledges the Veteran's 
competency to testify as to his own symptomatology.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

In regard to diagnosis and etiology, the Veteran sought 
treatment for the first time in 2008.  No medical 
professional has ever indicated the Veteran's heart 
conditions and past complaints are related to his service-
connected hearing loss or any other incident of his military 
service.  Indeed, there is medical evidence to the contrary 
linking the Veteran's heart problems to long-standing tobacco 
use and diet. 

In short, there simply is no competent and probative medical 
evidence that the Veteran's heart condition is related to his 
military service or his service-connected hearing loss even 
in light of the Veteran's stated symptomatology. For these 
reasons, the Board concludes a VA examination is not 
necessary to decide the case.  See McLendon, 20 Vet. App. 79.  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against this claim.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim as stated above.  


ORDER

Entitlement to service connection for a heart condition with 
pacemaker is denied.  



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


